DETAILED ACTION
Status of the Application
1.	Claims 1 – 15 are pending and are under examination in this action.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4, 6 – 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (U.S. Pub. 2019/0074833) in view of Takahashi et al. (U.S. Pub. 2004/0090432).
Regarding claim 1, Sheng teaches: a display apparatus (FIG. 7A; paragraph [0084]; the system of FIG. 7A is a device that includes a display screen having medium 702) comprising:
a display comprising a touch screen (FIG. 7A; paragraph [0084]; the display screen detects a user’s touch on medium 702 and is therefore a touch screen);
a plurality of transducers provided to be spaced apart from each other at edges of the touch screen (FIG. 7A; paragraphs [0084] – [0086]; transmitters 704, 706, 708, and 710 may be transducers that are provided at edges of medium 702 of the touch 
a processor configured to identify a touch position on the touch screen based on the ultrasonic signal transmitted and received by the plurality of transducers (FIG. 7A; paragraph [0087]; detector 720 includes a processor that determines a coordinate location of a user’s touch based on ultrasonic signals propagated by transmitters 704, 706, 708, and 710 and detected by sensors 712, 714 716, and 718).
Sheng fails to explicitly disclose: the transducer comprising a plurality of electrodes arranged from an edge side of the touch screen toward an inner side of the touch screen, and a first electrode at the edge side among the plurality of electrodes being shorter than a second electrode at the inner side.
However, in a related field of endeavor, Takahashi discloses a touch panel device that detects a contact position of a user’s finger using ultrasonic waves (paragraphs [0003], [0004]).
With regard to claim 1, Takahashi teaches: the transducer comprising a plurality of electrodes arranged from an edge side of the touch screen toward an inner side of the touch screen (FIG. 2; paragraphs [0005], [0008], [0009]; four IDTs 71 [transducers] are provided at edges of substrate 70.  Each IDT includes two electrode buses 72 that are interlaced with comb-like electrode fingers 73.   For the outer electrode bus 72, each 
a first electrode at the edge side among the plurality of electrodes being shorter than a second electrode at the inner side (FIG. 2; as illustrated, the first electrode fingers 73 of either electrode bus 72 are shorter than second electrode fingers 73).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sheng and Takahashi to yield predictable results.  More specifically, the teachings of a touch display device having transducers disposed along an edge thereof to transmit and receive ultrasonic signals to detect a touch position, as taught by Sheng, are known.  Additionally, the teachings of a touch device having transducers disposed along an edge of a substrate where the transducers are formed of a plurality of electrodes having increasing sizes extending towards an inner portion of the substrate, as taught by Takahashi, are known as well.  The combination of the known teachings of Sheng and Takahashi would yield the predictable result of a touch display device having transducers disposed along an edge thereof to transmit and receive ultrasonic signals to detect a touch position, where the transducers are formed of a plurality of electrodes having increasing sizes extending towards an inner portion of the substrate.  In other words, it would have been obvious to merely fill in the gaps of Sheng as to the particular structure of the transducers thereof using the known transducer configuration of Takahashi.  Therefore, it would have been obvious to a person of ordinary skill in the art Sheng and Takahashi to yield predictable results.
Regarding claim 10, this claim is a method recitation of the functional elements of the apparatus recitations of claim 1.  Accordingly, this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection is not included in this Action for the purpose of brevity.
Regarding claims 4 and 13, Sheng teaches: wherein the processor is configured to obtain a distance between the transducer and the touch position based on time from a point in time of transmitting the ultrasonic signal to a point in time of receiving the ultrasonic signal reflected by the touch position, and identify the touch position based on the obtained distance (FIG. 7A; paragraph [0081]; a location of a touch position is determined by calculating a time difference between when a disturbed signal is received at different sensors and triangulating the touch position based on this time difference.  In this context, the triangulation would calculate a distance from each sensor that received the disturbed signal based on time and the position at which each of these distances intersects would be the determined touch position).
Regarding claims 6 and 15, neither Sheng nor Takahashi explicitly disclose: further comprising a storage configured to store a table in which distances respectively corresponding to a plurality of times are tabulated, wherein the processor is configured to obtain a distance between the transducer and the touch position by referencing the table.
However, as set forth above, Sheng discloses that time differences and triangulation are used to determine a location of a touch position.  In order for this to 
Additionally, it was well-known and conventional before Applicant’s effective filing date to utilize data tables to store information.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the combination of the known teachings of Sheng and Takahashi to yield predictable results.  Specifically, it would have been obvious to store the information utilized for triangulating a user’s contact position in the form of a data table.  Such a modification merely requires using a well-known data structure for storing information to implement the teachings of Sheng and Takahashi.
Regarding claim 7, Sheng teaches: further comprising a storage configured to store a preset operation expression of time and a distance, wherein the processor is configured to obtain a distance between the transducer and the touch position based on the operation expression (FIG. 7A; paragraph [0081]; as set forth above, time differences and triangulation are used to determine a location of a touch position.  In order for this to accurately detect a user’s touch position, it is required that a pre-existing relationship between time and distance be stored in a memory of the device.  In other words, it is implicit that there is some form of memory that stores this relationship [expression of time and distance] in order to accurately detect a user’s touch position, as disclosed).
Regarding claim 8, the combination of Sheng and Takahashi teaches: wherein the plurality of transducers comprises a transmitting module configured to vibrate the touch screen by applying an electric signal to the electrode to transmit the ultrasonic signal (Sheng; FIG. 7A; paragraphs [0060], [0084] – [0085]; transmitters 704, 706, 708, and 710 [transmitting module] propagate vibration signals [ultrasonic] across medium 702.  Takahashi; paragraph [0009]; it is implicit / inherent that the electrode fingers 73 of ½ of the IDTs 71 generate excitation of surface acoustic waves in response to an electric signal), and
a receiving module adjacent to the transmitting module and configured to process the ultrasonic signal received through the electrode (Sheng; FIG. 7A; paragraphs [0084], [0086]; sensors 712, 714, 716, and 718 [receiving module] may be disposed adjacent to transmitters 704, 706, 708, 710 [transmitting module] and receive the ultrasonic signals.  Takahashi; paragraphs [0009], [0010]; it is implicit / inherent that the electrode fingers 73 of ½ of the IDTs 71 receive surface acoustic waves to determine a touch location).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sheng and Takahashi to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 9, the combination of Sheng and Takahashi teaches: wherein the transducer is configured to periodically alternate between a transmitting mode for transmitting the ultrasonic signal by applying an electric signal to the electrode to vibrate the touch screen and a signal receiving mode for receiving the ultrasonic signal through Sheng; FIG. 7A; paragraph [0086]; a single transducer may include a transmitter 704 and sensor 712.  In such a scenario, the transducer would both propagate vibration signals [ultrasonic] across medium 702 and receive the ultrasonic signals.  These signals could be differentiated by using time division, i.e., alternating between transmitting and receiving.  Takahashi; paragraphs [0009], [0010]; electrode fingers 73 generate excitation of surface acoustic waves in response to an electric signal and receive surface acoustic waves to determine a touch location).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sheng and Takahashi to yield predictable results for at least the reasons set forth above with regard to claim 1.

5.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Takahashi, as applied to claims 1 and 10 above, in further view of Yousefpor et al. (U.S. Pub. 2018/0341347).
Regarding claims 2 and 11, Sheng fails to explicitly disclose: the electrodes of the first group and the electrodes of the second group are alternately arranged in a direction toward the inner side of the touch screen.
However, Takahashi teaches: the electrodes of the first group and the electrodes of the second group are alternately arranged in a direction toward the inner side of the touch screen (FIG. 2; as illustrated, at least the first five electrode fingers 73 of each electrode bus 72 of each IDT 71 are alternately arranged in a direction toward the inner side of the touch screen).
Sheng and Takahashi to yield predictable results for at least the reasons set forth above with regard to claim 1.
Neither Sheng nor Takahashi explicitly disclose: wherein the plurality of electrodes are classified into a first group to which voltage of certain polarity is applied, and a second group to which voltage of opposite polarity to the first group is applied.
However, in a related field of endeavor, Yousefpor discloses: a touch screen that uses acoustic waves for detecting user input (FIG. 12B; paragraph [0101]).
With regard to claims 2 and 11, Yousefpor teaches: wherein the plurality of electrodes are classified into a first group to which voltage of certain polarity is applied, and a second group to which voltage of opposite polarity to the first group is applied (FIGS. 12A, 12B; paragraph [0101]; transducer 1210 includes first electrodes 1203A/1203B [first group] that are driven with a transmit signal having a first [certain] polarity and second electrodes 1207A/1207B [second group] that are driven with a transmit signal having a second opposite polarity).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sheng, Takahashi, and Yousefpor to yield predictable results.  More specifically, the teachings of a touch display device having transducers disposed along an edge thereof to transmit and receive ultrasonic signals to detect a touch position, where the transducers are formed of a plurality of electrodes having increasing sizes extending towards an inner portion of the substrate, as taught by the combination of Sheng and Takahashi, are known.  Additionally, the teachings of a touch device for detecting touch using surface acoustic waves having a transducer with a first electrode group that transmits signals having a first polarity and a second electrode group that transmits signals having an opposite polarity, as taught by Yousefpor, are known as well.  The combination of the known teachings of Sheng, Takahashi, and Yousefpor would yield the predictable result of a touch display device having transducers disposed along an edge thereof to transmit and receive ultrasonic signals to detect a touch position, where the transducers are formed of a first group of electrodes that transmits signals having a first polarity and a second electrode group that transmits signals having an opposite polarity.  In other words, it would have been obvious to merely fill in the gaps of the combination of Sheng and Takahashi as to the particular polarity of the signals applied to the electrodes of the transducers thereof using the known transducer configuration of Yousefpor.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sheng, Takahashi, and Yousefpor to yield predictable results.

6.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Takahashi in view of Yousefpor, as applied to claims 2 and 11 above, in further view of Tanaka et al. (U.S. Pub. 2013/0120322).
Regarding claims 3 and 12, neither Sheng nor Takahashi nor Yousefpor explicitly disclose: wherein the plurality of electrodes are extended being convexly curved toward the inner side of the touch screen.
Sheng does teach that the transducers are arranged in corners of the touch screen (FIG. 7A).
Additionally, Takahashi does teach that the transducers include two electrode buses with interlaced comb-like electrodes (FIG. 2).
With regard to claims 3 and 12, Tanaka teaches: wherein the plurality of electrodes are extended being convexly curved toward the inner side of the touch screen (Abstract; FIG. 13; paragraph [0088]; an interdigital transducer for an acoustic wave touch sensor may be formed having alternating conductors configured to form the curved radial fan beam pattern 64).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sheng, Takahashi, Yousefpor, and Tanaka to yield predictable results.  More specifically, the teachings of a touch display device having transducers disposed along an edge thereof to transmit and receive ultrasonic signals to detect a touch position, where the transducers are formed of interlaced comb-like electrodes, as taught by the combination of Sheng and Takahashi, are known.  Additionally, the teachings of an acoustic wave touch sensor having a transducer disposed in a corner thereof where the transducer is formed of interlaced comb-like electrodes in a curved radial fan beam pattern, as taught by Tanaka, are known as well.  The combination of the known teachings of Sheng, Takahashi, and Tanaka would yield the predictable results of a touch display device having transducers disposed in corners thereof to transmit and receive ultrasonic signals to detect a touch position, where the transducers are formed of interlaced comb-like electrodes in a curved radial fan beam pattern.  In other words, it Tanaka in the combined teachings of Sheng and Takahashi.  Such a modification requires nothing more than a simple substitution of one known transducer with comb-like electrodes for another.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sheng, Takahashi, Yousefpor, and Tanaka to yield predictable results.

7.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Takahashi, as applied to claims 4 and 13 above, in further view of Sheng 2 et al. (U.S. Pub. 2014/0247250).
Regarding claims 5 and 14, neither Sheng nor Takahashi explicitly disclose: further comprising a storage configured to store a profile of a waveform of the ultrasonic signal detected when the touch is not performed,
wherein the processor is configured to identify that the touch is performed at a point in time where vibration of a signal occurs, when the vibration not shown in the profile appears in the waveform of the received ultrasonic signal.
However, in a related field of endeavor, Sheng 2 discloses: a touch input surface that uses transducers for transmitting and receiving ultrasonic signals to detect applied touch inputs (FIG. 1; paragraphs [0023], [0028]).
With regard to claims 5 and 14, Sheng 2 teaches: further comprising a storage configured to store a profile of a waveform of the ultrasonic signal detected when the touch is not performed (FIGS. 10, 11; paragraph [0080]; object type waveforms are 
wherein the processor is configured to identify that the touch is performed at a point in time where vibration of a signal occurs, when the vibration not shown in the profile appears in the waveform of the received ultrasonic signal (FIGS. 10, 11; paragraph [0083]; touches performed by a finger or a stylus generate different vibrations in waveform 1100.  These vibrations would result in a different waveform than when no touch is applied).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sheng, Takahashi, and Sheng 2 to yield predictable results.  More specifically, the teachings of a touch display device having transducers to transmit and receive ultrasonic signals to detect a touch position, as taught by the combination of Sheng and Takahashi, are known.  Additionally, the teachings of a touch device having transducers to transmit and receive ultrasonic signals to detect a touch position, where predetermined waveforms are stored such that vibrations from no input, a finger, and a stylus can be differentiated from one another to determine whether a valid input has been applied, as taught by Sheng 2, are known as well.  The combination of the known teachings of Sheng, Takahashi, and Sheng 2 would yield the predictable result of a touch display device having transducers to transmit and receive ultrasonic signals to detect a touch position, where predetermined waveforms are stored such that vibrations Sheng 2, into the device of Sheng.  Such a combination fills in the gaps of Sheng as to how inputs are determined and also increases the functionality of Sheng to be able to differentiate between touch and stylus inputs.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Sheng, Takahashi, and Sheng 2 to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RYAN A LUBIT/Primary Examiner, Art Unit 2626